COURT OF APPEALS
                                     EIGHTH DISTRICT OF TEXAS
                                          EL PASO, TEXAS

                                                        §

                                                        §                 No. 08-12-00308-CV
    IN RE GABE SASSIN,                                  §         AN ORIGINAL PROCEEDING IN
                             RELATOR                    §                     MANDAMUS
                                                        §

                                                        §

                                                OPINION

        Relator is Gabe Sassin, a non-party witness in the underlying medical malpractice lawsuit.

Counsel for Plaintiff discovered Sassin was once the claims attorney hired by Defendant’s

malpractice insurance carrier and sought Sassin’s testimony regarding the policies and procedures

used by the carrier to determine whether to honor an insured’s request to settle. After being

subpoenaed, Sassin moved to quash notice of his deposition and for a protective order. The trial

court denied both motions, and Sassin now seeks a writ of mandamus compelling the trial court to

vacate its order.1 See TEX.GOV’T CODE ANN. § 22.221 (West 2004); see also TEX.R.APP.P. 52.

We conditionally grant relief.

                        FACTUAL AND PROCEDURAL BACKGROUND

1
  Although the trial court denied Relator’s motions, it stayed his deposition pending the outcome of this mandamus
proceeding.
           The underlying medical malpractice suit was brought by Betty Brown against Gregory

Misenhimer, M.D. 2            Dr. Misenhimer’s malpractice insurance carrier, Medicus Insurance

Company, hired David Jeans to defend Dr. Misenhimer.                             During the course of pretrial

proceedings, Dr. Misenhimer informed Brown he wanted to settle and retained Michael Volk as

his personal counsel to effectuate settlement. On Dr. Misenhimer’s behalf, Volk asked Medicus

to settle, but Medicus refused. Brown then filed a motion challenging Jeans’s authority to

continue representing Dr. Misenhimer. The trial court held a hearing on Brown’s motion. At the

hearing, the trial court admitted into evidence affidavits executed by Dr. Misenhimer and

Elizabeth Ali, the claims attorney then assigned to the case. 3 Both Dr. Misenhimer and Ali

averred Jeans had the authority to represent Dr. Misenhimer in the medical malpractice case.

Jeans asserted the affidavits “prove conclusively that I have the requisite authority to represent

Dr. Misenhimer” and requested the trial court to deny Brown’s motion. Brown countered that:

           Jeans . . . is conflicted out of the case because he cannot and will not adhere to what
           should be done in the reasonable investigation of this case.
                    If, in fact, they did the job they should have done in this case and the doctor
           consented to settling the case, the case should be settled in this particular fact
           situation.

                                        .                  .                 .

           So . . . I decided to file the Rule 12 because of the fact that who represents Dr.
           Misenhimer, who has Dr. Misenhimer’s interest at hand.

The trial judge informed the parties that, although she was taking the matter under advisement, she

wanted to hear from Ali and Volk because their testimony was crucial in helping her resolve the

motion in light of her two concerns: (1) avoiding delays and protracted litigation; and (2) sparing

2
    Brown and Dr. Misenhimer are the real parties in interest in this mandamus proceeding.
3
  Ali was employed by Western Litigation, a third-party administrator retained by Medicus to manage its malpractice
claims.
                                                          2
the parties the expense and anguish associated with litigation. The trial judge was particularly

interested in hearing from Ali regarding “generalized information of how [malpractice insurance]

policies are administered, how the attorneys are retained and what the role is of you and also on

behalf of Medicus if you have that information.”

       Ali was unable to furnish the specific information sought by Brown and the trial judge, but

identified several individuals, including Sassin, likely to have that information. Jeans re-urged

his argument that the affidavits submitted by him were all that the trial court required to deny the

motion. The trial court ignored Jeans’s pleas and proceeded to examine Volk. After Volk

described some of the scenarios that could arise from an insurer’s refusal to consent to settlement ,

the following exchange occurred:

       THE COURT: And Mr. Volk, in your various experiences in handling these kind
       of representation have you had to do that against an insurance company?

       MR. VOLK: I have never had to file a lawsuit but there has been lots of cases
       where the insurance carrier refused to settle the claim and required the doctor to go
       to trial.

       THE COURT: And after that circumstance, they ended up responsible for the
       judgment?

       MR. VOLK: Sometimes, yes. But sometimes there is a defense verdict and you
       and I know and everybody in this courtroom knows that statistically the doctor or
       the health care provider wins a jury trial 80, 85 percent of the time.
               So the gamble is from the insurance carrier’s standpoint and they win that
       gamble most of the time.

       THE COURT: And I am glad you made that statement because at the outset I
       wanted to establish what my concerns were and I think that essentially summed it
       up for me in your statement.
              And that is if there is a gamble and there is a positive outcome for the
       physician, then that still doesn’t set aside all the anguish and worry that comes with
       that.

       MR. VOLK: That comes with the territory, Judge, unfortunately.

                                                 3
       THE COURT: Okay. And I appreciate that. And the same thing on the
       plaintiff’s side. It just sometimes extends unnecessarily the litigation and that’s
       what we are here for.

Following this exchange, the trial court continued the hearing.

       Brown then noticed the deposition of Sassin and issued a subpoena duces tecum. Sassin

moved to quash the deposition, objecting to the time and place set forth in the notice because of

scheduling conflicts. Sassin also moved for a protective order “based on [the] objectionable and

privileged nature of this deposition and the referenced notice.”

       The trial court held a hearing on Sassin’s motion. At the hearing, Sassin’s counsel argued

that Sassin’s deposition was irrelevant in determining whether Jeans had the authority to represent

Dr. Misenhimer in the underlying case. Counsel also argued that the information sought by

Brown was protected by the attorney-client and work-product privileges.             The trial court,

however, was not swayed by these arguments and denied Sassin relief. When pressed by Sassin’s

counsel to articulate the reason why Sassin’s deposition was necessary, the trial court responded as

follows:

               It is my understanding in the basis of this motion to show authority of David
       Jeans which is the motion that was before the Court, that is before the Court, just
       the fact that there is a significant contrary position that has not only been voiced by
       the defendant doctor but has been actually documented in some form that is
       contrary to what Mr. Jeans is presenting as his position is significant in my opinion
       to go ahead and require more investigation.

                                  MANDAMUS STANDARD

       To obtain mandamus relief from the trial court’s order, Sassin must meet two requirements.

He must show that the trial court clearly abused its discretion and that he has no adequate remedy

by appeal. In re Prudential Ins. Co. of Am., 148 S.W.3d 124, 135-36 (Tex. 2004).


                                                 4
        A trial court abuses its discretion if it reaches a decision so arbitrary and unreasonable as to

amount to a clear and prejudicial error of law, or if it clearly fails to analyze or apply the law

correctly. In re Cerberus Capital Mgmt., L.P., 164 S.W.3d 379, 382 (Tex. 2005). A trial court

has the discretion to order discovery from a non-party, “but may only do so within the confines of

the Rules of Civil Procedure.” Haas v. George, 71 S.W.3d 904, 915 (Tex.App.--Texarkana 2002,

no pet.). The scope of discovery permitted by the rules of procedure includes any unprivileged

information that is relevant to the subject matter of the action, even if it would be inadmissible at

trial, so long as the information is reasonably calculated to lead to the discovery of admissible

evidence. See TEX.R.CIV.P. 192.3(a). Information is relevant if it tends to make the existence of

any fact that is of consequence to the determination of the action or defense more or less probable

than it would be without such information. See TEX.R.EVID. 401. Therefore, because discovery

is limited to matters that are relevant to determination of the issue before the trial court, an order

that compels production of irrelevant matters amounts to an impermissible “fishing expedition”

and constitutes an abuse of discretion. In re CSX Corp., 124 S.W.3d 149, 152-53 (Tex. 2003).

        A non-party to a suit has no right to appeal a discovery order in that suit and therefore has

no adequate remedy by appeal. In re Metro ROI, Inc., 203 S.W.3d 400, 403 (Tex.App.--El Paso

2006, no pet.); In re Arras, 24 S.W.3d 862, 864 (Tex.App.--El Paso 2000, no pet.).

                                  MOTION TO SHOW AUTHORITY

        In one issue encompassing three sub-issues—the first of which is dispositive—Sassin

argues the trial court erred in denying his motions to quash and for a protective order.4 In Sassin’s

first sub-issue, he argues his testimony is unnecessary to resolve Brown’s motion to show

4
  The other two grounds encompass Sassin’s arguments that his testimony was privileged and not subject to discovery
because Brown had not: (1) shown substantial need or undue hardship; and (2) made a good faith effort to obtain the
information sought from him by less intrusive means.
                                                        5
authority. We agree.

                                          Applicable Law

       Rule 12 of the Texas Rules of Civil Procedure permits any party to challenge an attorney’s

authority to prosecute or defend a lawsuit. TEX.R.CIV.P. 12. The Rule’s primary purpose is to

enforce a party’s right to know who authorized the suit. Angelina Cnty. v. McFarland, 374
S.W.2d 417, 422-23 (Tex. 1964). The challenged attorney must appear before the trial court to

show his authority to act on behalf of his client. TEX.R.CIV.P. 12; R.H. v. Smith, 339 S.W.3d 756,

762 (Tex.App.--Dallas 2011, no pet.); Boudreau v. Fed. Trust Bank, 115 S.W.3d 740, 741

(Tex.App.--Dallas 2003, pet. denied). At the hearing on the motion, the challenged attorney bears

the burden of proof to show the requisite authority. Smith, 339 S.W.3d at 762; Boudreau, 115
S.W.3d at 741. When resolving the motion, the trial court considers and weighs the evidence

presented at the hearing. In re Guardianship of Benavides, 403 S.W.3d 370, 376 (Tex. App.--San

Antonio 2013, pet. denied); Smith, 339 S.W.3d at 762-63. Typically, a challenged attorney

satisfies his burden if he produces an affidavit or testimony from his client indicating the attorney

was retained to provide representation in the case. See Patton Children’s Trust v. Hamlin, No.

07-07-0488-CV, 2008 WL 3863475, *4 (Tex.App.--Amarillo Aug. 20, 2008, no pet.); Boudreau,
115 S.W.3d at 742; Spigener v. Wallis, 80 S.W.3d 174, 184 (Tex.App.--Waco 2002, no pet.).

                                            Discussion

       The issue before the trial court was whether Jeans had the authority to represent Dr.

Misenhimer in the underlying litigation. The issue was not whether Medicus should have

consented to Dr. Misenhimer’s request to settle the litigation. That issue is peripheral and the

subject of a separate inquiry concerning coverage and bad faith. Accordingly, the pertinent


                                                 6
inquiry is whether information on the general policies and procedures used by Medicus to evaluate

an insured’s request to settle is necessary to resolve Brown’s motion to show authority. We

conclude that it is not.

        In light of the affidavits executed by Ali and Dr. Misenhimer, the information sought from

Sassin is irrelevant in determining whether Jeans represented Dr. Misenhimer in the underlying

litigation. These affidavits were the only evidence presented on the material issue to be resolved

by the trial court, and they were admitted without objection. As indicated earlier, both Ali and Dr.

Misenhimer averred in their affidavits that Jeans had the authority to represent Dr. Misenhimer.

Brown does not argue the affidavits are defective, and there is nothing in the record indicating that

they are. Nor does Brown maintain that Ali and Dr. Misenhimer were incompetent to make the

affidavits, and there is nothing in the record suggesting they were. Compare In re Guardianship

of Benavides, 403 S.W.3d at 376-77 (concluding the trial court did not abuse its discretion in

finding that attorney did not have authority to represent the proposed ward because evidence

indicated the proposed ward, despite signing an affidavit averring the attorney represented him,

lacked the mental capacity to retain his own counsel at the time the attorney began representing

him). Likewise, nothing in the record suggests Dr. Brown was incapable of discharging Jeans and

unilaterally settling Brown’s claim against him. That Dr. Misenhimer may have borne the cost of

settlement is not germane to resolving the primary matter before the trial court. Moreover,

because Brown presented no evidence controverting the averments in the affidavits executed by

Ali and Dr. Misenhimer, their affidavits conclusively established Jeans had the authority to

represent Dr. Misenhimer in the underlying litigation. See Boudreau, 115 S.W.3d at 742;

Spigener, 80 S.W.3d at 184.


                                                 7
        Brown counters that Sassin’s testimony is necessary for two reasons. Neither reason is

persuasive, however.

        First, Brown asserts Sassin’s testimony was required because the trial judge did not have

sufficient evidence to rule on the motion given the specter that Jeans was not representing Dr.

Misenhimer’s best interests as a result of Dr. Misenhimer’s conflict with Medicus. We do not

dispute that a conflict of interest may exist here in light of the nature of the tripartite relationship

among an insurer, defense counsel, and insured in the context of insurance defense litigation. See

Employers Cas. Co. v. Tilley, 496 S.W.2d 552, 558-59 (Tex. 1973)(discussing duties of attorney

when conflict of interest arises in tripartite relationship). A conflict does not itself preclude an

attorney hired and paid by the insurance company from representing the insured so long as the

insured consents to that representation. See id. at 559 (recognizing that an attorney may continue

to represent the insured when a conflict of interest arises if the insured acquiesces in the

continuation of such defense).

        Here, Dr. Misenhimer consented to Jeans’s representation when he obtained liability

insurance from Medicus. The insurance policy granted Medicus “the right and duty to defend any

claim or any suit against the insured . . . .” [Emphasis in orig.]. In exchange for legal protection

against future liability, Dr. Misenhimer gave Medicus not only the right to conduct his defense but

also “the authority to select the attorney who will defend the claim and to make other decisions that

would normally be vested in the insured as the named party in the case.” N. Cnty. Mut. Ins. Co. v.

Davalos, 140 S.W.3d 685, 688 (Tex. 2004). Also, by executing his affidavit after the conflict

arose between him and Medicus, Dr. Misenhimer re-affirmed his consent to Jeans’s continued

representation in the underlying litigation.


                                                   8
           Second, Brown maintains that Sassin’s testimony is necessary to shed light on “what

happens at Medicus if a doctor was forced to trial and then admitted liability” because, under the

insurance policy, Dr. Misenhimer risks the denial of reimbursement if he admits liability. 5

However, the information sought by Brown relates to issues of coverage and bad faith, and Brown

does not explain, nor do we understand, how this information is relevant in determining whether

Jeans had the authority to represent Dr. Misenhimer in the underlying litigation.                       Further,

although nothing in the policy or the law expressly prevents Dr. Misenhimer from retaining

personal counsel to investigate and, if necessary, pursue coverage and bad-faith claims against

Medicus, those issues are peripheral ones and ultimately irrelevant in deciding Brown’s motion to

show authority.

           By accepting Brown’s position, the focus on the pivotal issue was obscured. That issue

was whether Jeans had the authority to represent Dr. Misenhimer in the underlying litigation.

Jeans met his burden by producing two affidavits indicating he had such authority. Given there

was no controverting evidence, the affidavits conclusively established Jeans’s authority. The

evidence was sufficient to rule on Brown’s motion to show authority in favor of Jeans, and it was

unnecessary to obtain Sassin’s testimony on irrelevant matters to resolve Brown’s motion.

Accordingly, we conclude the trial court abused its discretion in denying Sassin’s motions to quash

notice of his deposition and for a protective order. Therefore, because Sassin is a non-party, he

has no right to appeal, and therefore no adequate appellate remedy.



5
    The insurance policy in question provides that:

           No insured covered under this policy shall admit any liability, make any voluntary payments or
           assume any obligation without the Company’s written authorization. Doing so will result in the
           Company denying reimbursement of the payment even though the cost may be otherwise covered
           by this policy. [Emphasis in orig.].
                                                         9
        We sustain Sassin’s issue.

                                         CONCLUSION

        We conditionally grant Sassin’s petition for writ of mandamus and direct the trial court to

vacate its order dated September 19, 2012 denying Sassin relief. Mandamus will issue only if the

trial court fails to comply.



July 11, 2014
                                             YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.




                                                10